Order entered September 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01544-CR

                          BRANDY NICHOLE CROWE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F16-34211-X

                                            ORDER
       On June 20, 2019, appointed counsel Sharita Blacknall filed an Anders brief. She did

not, however, file a motion to withdraw from representation. We notified Ms. Blacknall by

telephone and by letter dated July 19, 2019 of the failure to file a motion to withdraw and

directed her to file the same by July 29, 2019. To date, Ms. Blacknall has not filed a motion to

withdraw or otherwise communicated with the Court regarding this appeal.

       We note that Ms. Blacknall has filed nine Anders briefs in appeals over past eight

months; during that time, the Court has sent three letters, directing Ms. Blacknall to file a motion

to withdraw, and has issued five orders, also ordering her to file a motion to withdraw from

representation.
       “An Anders brief may not be filed without a motion to withdraw, as the sole purpose of

an Anders brief is to explain and support the motion to withdraw.” In re Schulman, 252 S.W.3d
403, 404 (Tex. Crim. App. 2008). Therefore, we ORDER Sharita Blacknall to file a motion to

withdraw in this appeal by SEPTEMBER 27, 2019.

       Should Ms. Blacknall fail to do so, the Court will take whatever action it deems

appropriate including striking the Anders brief and ordering Ms. Blacknall removed from the

case or abating the appeal for a hearing in the trial court to determine the adequacy of Ms.

Blacknall’s representation and whether she should be referred to the State Bar of Texas

Commission for Lawyer Discipline.




                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE